Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


TITLE
The title was amended to read --Annotation of a Wavefront with Evaluation of the Ratio of a Bipolar Derivative to a Local Unipolar Minimum Derivative--.

SPECIFICATION
	Page 1
On line 3, after the phrase, “15/646,373” the phrase --, now U.S. Patent No. 10,383,534,-- was inserted.

On line 6, the recitation “the application” was replaced by the phrase, --application USSN: 15/646,393—

On lines 6 and 7, the recitation, “even date with the present application” was replaced by the recitation, --July 11, 2017--.
************************************************************************************
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose a method or apparatus for annotating ECG signals including evaluating a ratio of the bipolar derivative to the local unipolar minimum derivative at a plurality of times of occurrences of the local unipolar minimum derivative; annotating each time of occurrence; evaluating features of the annotations and assigning a confidence level to each feature, and eliminating annotations that have a confidence .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
March 27, 2021